— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Slifkin, J.), entered February 22, 1984, which denied the petition and dismissed the writ of habeas corpus.
Judgment affirmed, without costs or disbursements.
Based upon the evidence before it, Special Term correctly concluded that the petitioner received timely notice of the preliminary parole revocation hearing and also received a timely hearing. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.